Citation Nr: 9917912	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-09 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for service-
connected carpal tunnel syndrome, left, with irritation of 
median nerve, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected left hand disorder.

This case was initially before the Board in November 1998, at 
which time it remanded the case back to the RO for further 
development.  That development has been completed and, thus, 
this case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence most recently shows the veteran's 
left hand disorder manifested by complaints of left hand pain 
with occasional shooting pain to the fingers, occasional 
numbness, and tenderness to palpation with occasional mild 
decrease sensation to pinprick of the left thumb.

3.  Moderate symptoms of incomplete paralysis of the left 
median nerve or of intervertebral disc syndrome are not shown 
by the evidence of record.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected carpal tunnel syndrome, left, with 
irritation of median nerve, mild, have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. §§  
4.71(a), 4.124a, Diagnostic Codes 5293, 8515  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected left hand 
disorder and has claimed that the disability has worsened 
since it was last rated; medical evidence has been submitted 
which the veteran's believes supports his contentions.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided VA medical examination of his left 
hand.  In addition, he was provided a personal hearing before 
a hearing officer at the RO, as requested.  The RO also 
obtained the veteran's service medical records and numerous 
private and VA medical records, including those requested by 
the Board pursuant to its November 1998 remand.  The veteran 
has not indicated that there is any other relevant evidence 
available but not yet of record.  Overall, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran entered active 
duty with no carpal tunnel syndrome or other left hand or 
wrist disorders, according to an August 1963 enlistment 
medical examination report.

Service outpatient records show that he first complained of 
numbness in his left forearm and palm in July 1965.  Physical 
examination revealed a tingling sensation to the lateral 
aspect of the left hand.  The veteran denied any trauma, but 
claimed that his neck had been feeling funny.  The veteran 
was provided medication for pain.  An August 1965 outpatient 
record indicates that he continued to have left hand pain, as 
well as shooting pain down his left arm.  The veteran 
reported that pressure to the right of C-6 caused pain.  
Pronation and supination also caused pain.  He complained of 
numbness of the thenar eminence.  Impression was deferred, 
but the condition was treated as neuritis.  Another August 
1965 record shows an impression of neuritis, with cervical 
spine pathology to be ruled out.  A final August 1965 record 
shows that the veteran had had an aching left elbow and 
numbness of the left thenar eminence, but that the pain was 
gone.  Physical examination revealed full range of motion of 
the neck and shoulders.  Deep tendon reflexes were active and 
equal.  There was no atrophy, tenderness, or weakness.  There 
was minimal numbness of the thenar eminence.  Impression was 
"resolving neuritis."  X-rays of the cervical spine 
revealed no significant abnormality.

A July 1966 report of medical examination indicates that the 
veteran had numbness and tingling of the left forearm and 
palm.

A January 1967 Medical Board examination report shows that 
the veteran had "carpal tunnel syndrome, left, with 
irritation of the median nerve, mild."  A February 1967 
Physical Evaluation Board report indicates that the carpal 
tunnel syndrome was manifested by sensory impairment of the 
left (minor) extremity.  In the associated report of medical 
history, the veteran indicated that he was right-handed.

Subsequent to service, a March 1970 VA examination report 
reflects that the veteran continued to have subjective 
complaints of pain in his left hand and arm.

A May 1970 VA examination report indicates that the veteran 
had historical complaints of tingling and numbness of the 
left hand and pain in the left shoulder.  The constant 
paresthetic area was on the thenar eminence and volar aspect 
of the left thumb.  The veteran reported that symptoms 
occurred when raising the hand above his head, and also with 
activities that required heavy use of the arm.  The report 
indicates that the veteran was variously diagnosed with 
carpal tunnel syndrome, compression of the nerve roots of the 
spine, or compression by muscles of the nerves of the upper 
thorax.  Neurological examination was unremarkable; the 
veteran had normal bulk and strength of all muscles and 
normal coordination of the left hand.  There was only a hint 
of decreased sensorium over the left thumb and thenar 
eminence.  Diagnosis indicated that there was doubt as to the 
presence of carpal tunnel syndrome, but that the veteran had 
musculoskeletal soreness and pain.  The examiner opined that 
there was an overlay of hypochondriasis.  Even if there was 
carpal tunnel syndrome, the veteran had good strength and not 
enough sensory loss to impair normal function of the left 
hand.

A November 1972 VA special neurological examination report 
reiterates the medical history pertaining to the veteran's 
left hand disorder.  Objective examination revealed no 
weakness, atrophy, fasciculations, or pathological reflexes.  
Sensory examination was intact throughout, except for the 
left thenar surface, which had decrease to pinprick from the 
ring finger to the thumb.  Tinel's sign and Adson's maneuvers 
were negative.  Impression was that the veteran was 
neurologically intact with the exception of minor sensory 
loss over a portion of his left hand.  The symptoms sounded 
like those associated with neurovascular compression 
syndrome, but there were no signs to confirm this.  The 
examiner opined that the symptoms were probably a combination 
of muscle spasm and minor thoracic outlet syndrome.  The 
symptoms were minor and not very incapacitating.  X-rays of 
the left hand and cervical spine appeared normal.

An August 1994 VA electromyography (EMG) and nerve conduction 
study report indicates that testing of the veteran's left 
hand was within normal limits in both respects.  It was noted 
that the nerve conduction test was incomplete due to the 
veteran's low tolerance to pain.  There was no evidence of 
C5-T1 radiculopathy or left median nerve entrapment.

An October 1994 VA neurological examination report reflects 
that the veteran had complaints of left arm and hand pain and 
occasional numbness, worse on certain types of physical 
exertion.  Objective examination was normal for atrophy, 
fasciculation, and strength.  Deep tendon reflexes were 1+ 
and symmetrical.  Sensory examination revealed no deficit of 
any modality and no pain to pressure over carpal tunnel, 
although hyperextension of the left hand at the wrist caused 
a little discomfort.  Impression was, by description, carpal 
tunnel syndrome.  X-rays of the left wrist were normal.

A November 1994 private magnetic resonance imaging (MRI) 
report indicates that the veteran had a small central disc 
bulge at C7-T1 without nerve root impingement or spinal 
stenosis.

A March 1995 VA orthopedic examination reflects that the 
veteran wore a splint over the left wrist almost all of the 
time and recently had an episode where he lost grip because 
of left hand pain.  Physical examination of the left wrist 
showed that range of motion was normal.  Grip was adequate.  
The left hand was tender at the ulnar styloid with no 
evidence of subluxation or tenosynovitis.  The palmar aspect 
of the left wrist was extremely tender to palpation.  Tinel's 
examination revealed no symptoms of numbness.  Impression was 
wrist and hand pain, previously diagnosed as carpal tunnel 
syndrome.

A July 1996 private chiropractor's letter indicates that the 
veteran was seen for several symptoms, including periodic 
numbness of the left hand.  Examination revealed palpable 
cervical and thoracic muscle spasms and palpable edema in the 
cervical and thoracic regions.  X-rays were reported to show 
"abnormal deviations."  Diagnosis was acute sprains to the 
cervical and thoracic spines, with ligamentous instability, 
myofascitis, and localized evidence of nerve root irritation.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in July 1996.  During the hearing, 
he stated that lifting anything heavy could precipitate pain 
in his left hand.  The veteran noted that he was taking 
medication for pain on a regular basis. 

An August 1996 VA neurological examination report reflects 
that the veteran had complaints of left-sided neck pain, with 
shooting pain down his left arm to his fingers.  There was no 
persistent sensory loss or motor loss, just daily pain.  
Examination was normal for motor system, muscle tone, and 
strength.  There was no atrophy, fasciculation, or abnormal 
movements detectable.  The left hand functioned in a normal 
fashion.  Sensory examination was normal.  There was no 
reproducible pain or discomfort on pressure over his left 
hand or wrist.  Impression was that there was no neurologic 
deficit.  The episodic shooting pains very likely related to 
some cervical nerve root irritation.  There was no evidence 
of motor or sensory impairment from a carpal tunnel syndrome.

III.  Analysis

The veteran contends, in essence, that he is entitled to a 
disability evaluation in excess of 10 percent for his 
service-connected left hand disorder.

Initially, the Board must determine the probative weight to 
be accorded the medical evidence of record.  In this regard, 
it finds that all of the medical evidence is credible.  
However, because this claim is one for an increased 
disability rating, the Board finds that the current level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, it gives 
greatest weight to the most recent medical evidence.

The veteran's left hand disorder is currently classified as 
"carpal tunnel syndrome, left, with irritation of the median 
nerve, mild."  It is rated under Diagnostic Code (DC) 8515 
of the Rating Schedule, 38 C.F.R. § 4.124a, DC 8515  (1998).  
DC 8515 pertains to paralysis of the median nerve.  Paralysis 
can involve "the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances."  Id.  In this case, the Board 
initially concludes that the veteran's disability involves 
his minor hand.  Service medical records consistently show 
that he is right-handed.  Therefore, complete paralysis of 
the median nerve warrants a 60 percent rating.  Incomplete 
paralysis, which is "severe," warrants a 40 percent rating.  
"Moderate" incomplete paralysis warrants a 20 percent 
rating.  "Mild" incomplete paralysis warrants a 10 percent 
rating.  Id.

Here, the medical evidence consistently and repeatedly 
indicates that the veteran's service-connected left hand 
disability involved subjective complaints of recurrent pain, 
including occasional shooting pain to the fingers.  The 
veteran also complained of occasional numbness in the left 
hand.  Objective examination intermittently revealed some 
tenderness to palpation of the thenar eminence.  However, the 
recent medical evidence, consisting of several special VA 
examination reports, reflect that the veteran's disability 
involved no atrophy, fasciculation, or detectable abnormal 
movements.  Strength, muscle tone, motor system, sensorium, 
and range of motion were all normal to testing.  Grip was 
adequate.  Nerve conduction and EMG testing of the left hand 
were normal.  In the most recent VA examination, the examiner 
specifically remarked that the left hand had normal 
functioning, that no pain or discomfort in the hand could be 
reproduced, and that there was no neurologic deficit.  
Overall, the Board finds that the veteran's service-connected 
left hand disability most closely reflects a "mild" 
disability affecting the median nerve, warranting its current 
10 percent disability rating.  The medical evidence does not 
show any atrophy, loss of strength, abnormal extension of the 
fingers, limitation of range of motion, difficulty making a 
fist, or any other symptoms that would warrant assignment of 
a higher rating.  See 38 C.F.R. § 4.124a, DC 8515  (1998).

The Board notes that some of the medical evidence suggests 
that the veteran's left hand pathology may not be carpal 
tunnel syndrome, but is more likely the result of a cervical 
spine pathology.  This conclusion is reflected in the 
November 1994 MRI study, which revealed a small disc bulge at 
C7-T1, and in the August 1996 VA examination report, which 
shows a diagnostic impression of "cervical nerve root 
irritation."

In light of the above, the Board finds that the diagnostic 
code pertaining to intervertebral disc syndrome should be 
considered.  Intervertebral disc syndrome is covered under DC 
5293.  38 C.F.R. § 4.71a, DC 5293  (1998).  That code 
provides for a 60 percent disability rating for 
intervertebral disc syndrome manifested by "pronounced" 
symptoms of sciatic neuropathy with characteristic pain and 
demonstrable spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  Id.  
A 40 percent rating is warranted for a "severe" disc 
disability with "recurring attacks" and "intermittent 
relief."  A 20 percent rating is warranted for a 
"moderate" disability with "recurring attacks."  A 10 
percent rating is warranted for a "mild" disability.  Id.

In this case, the Board concludes that the veteran's 
condition most closely reflects a "mild" disability under 
DC 5293.  Specifically, as stated above, his disability 
involves subjective complaints of intermittent pain in the 
left hand with occasional numbness and shooting pain to the 
fingers.  Objectively, the most recent medical evidence shows 
no neurological deficits; the veteran's left hand had normal 
function.  The veteran's reflexes were symmetrical and equal 
and sensory evaluations have been within normal limits, 
except for some mild decreased pinprick sensation in the left 
thumb area.  The Board acknowledges that a 1996 private 
chiropractor's letter states that the veteran had muscle 
spasms in his cervical and thoracic region, with a host of 
other pathologies.  However, for several reasons, that letter 
is of little probative value in this case.  First, it states 
as medical history, that the veteran sustained an "injury" 
in an Air force "accident" during service.  Service medical 
records specifically noted that the veteran had no history of 
any trauma related to his left hand and forearm pain.  
Secondly, the letter summarily states that orthopedic, 
neurologic, and chiropractic tests were performed, but 
provides no information as to what test were performed, nor 
as to the specific results of such testing.  Similarly, the 
letter states that X-rays were taken, but no radiographic 
reports are of record; the letter indicates only that the X-
rays showed "abnormal deviations."  Overall, the Board 
cannot put great weight on the chiropractor's letter, 
especially given the fact that the claims file contains 
several recent, special VA neurological and orthopedic 
examination reports, none of which substantiate the existence 
of the pathologies listed in the chiropractor's letter.  
Overall, the Board concludes that, if rated under DC 5293, 
the veteran's service-connected left hand disability would 
still only warrant a 10 percent disability rating, based on 
"mild" intervertebral disc syndrome.  The criteria for a 
higher rating are not shown by the medical evidence of 
record.  38 C.F.R. § 4.71a, DC 5293  (1998).

In sum, the Board finds that the current 10 percent 
disability rating assigned to the veteran's left hand 
disorder is justifiable.  However, it finds no basis for a 
rating in excess of 10 percent under the Rating Schedule.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).  

In light of the above, the veteran's claim must be denied.


ORDER

An increased disability rating for service-connected carpal 
tunnel syndrome, left, with irritation of median nerve, mild, 
is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

